TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-18-00724-CV



                                        J. J. T., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee


  FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 340TH JUDICIAL DISTRICT
        NO. C160093CPS, HONORABLE GARY L. BANKS, JUDGE PRESIDING



                             MEMORANDUM OPINION


               J.J.T. appeals from the district court’s order terminating her parental rights to her

four-year-old son, B.E.M. See Tex. Fam. Code § 161.001. Following a bench trial, the district court

found by clear and convincing evidence that statutory grounds for termination existed and that

termination was in the child’s best interest. See id. § 161.001(b)(1)(D), (E), (P), (2).

               J.J.T.’s court-appointed counsel has filed a motion to withdraw and a brief concluding

that the appeal is frivolous and without merit. See Anders v. California, 386 U.S. 738, 744 (1967);

In re P.M., 520 S.W.3d 24, 27 & n.10 (Tex. 2016) (per curiam) (approving use of Anders procedure

in appeals from termination of parental rights because it “strikes an important balance between

the defendant’s constitutional right to counsel on appeal and counsel’s obligation not to prosecute

frivolous appeals” (citations omitted)). The brief meets the requirements of Anders by presenting

a professional evaluation of the record and demonstrating why there are no arguable grounds to be

advanced on appeal. See 386 U.S. at 744; Taylor v. Texas Dep’t of Protective & Regulatory Servs.,
160 S.W.3d 641, 646-47 (Tex. App.—Austin 2005, pet. denied) (applying Anders procedure to

appeal from termination of parental rights). J.J.T.’s counsel has certified to this Court that she has

provided J.J.T. with a copy of the Anders brief and informed her of her right to examine the appellate

record and to file a pro se brief. In response, J.J.T. has filed a pro se brief in which she asserts that

the termination trial was unfair for various reasons.

                Upon receiving an Anders brief, we must conduct a full examination of all of the

proceedings to determine whether the appeal is wholly frivolous. See Penson v. Ohio, 488 U.S. 75, 80

(1988); Taylor, 160 S.W.3d at 647. We have reviewed the entire record, including the Anders brief

submitted on J.J.T.’s behalf, and we have also considered the arguments raised in J.J.T.’s pro se

brief. We have found nothing in the record that might arguably support an appeal, and we agree with

counsel that the appeal is frivolous. Accordingly, we affirm the district court’s order terminating

J.J.T.’s parental rights. We deny counsel’s motion to withdraw.1



                                                __________________________________________

                                                Gisela D. Triana, Justice

Before Justices Goodwin, Baker, and Triana

Affirmed

Filed: March 13, 2019


        1
          See In re P.M., 520 S.W.3d 24, 27-28 (Tex. 2016) (per curiam). In P.M., the Texas
Supreme Court held that the right to counsel in suits seeking the termination of parental rights
extends to “all proceedings in [the Texas Supreme Court], including the filing of a petition for
review.” Id. Accordingly, counsel’s obligation to J.J.T. has not yet been discharged. See id. If J.J.T.,
after consulting with counsel, desires to file a petition for review, counsel should timely file with the
Texas Supreme Court “a petition for review that satisfies the standards for an Anders brief.” Id.

                                                   2